Paine, J.,
dissenting.
I respectfully dissent from the opinion adopted in this case, and specifically from that part of it which construes the word “or” to mean “and.”
Subdivision 10, sec. 2, art. II, home rule charter of Lincoln, reads as follows: “To raise revenue by levying
and collecting a license or occupation tax on any person, partnership, corporation or business, within the limits of the city, and regulate the same, except as otherwise in this charter provided. All such taxes shall be uniform in respect to the class upon which they are imposed.”
It is my idea that “or,” as used in this section, is a disjunctive particle, and gives an election to do one of two things; that is, to levy either a license fee or an occupation tax, because that is exactly what the people intended, as I view it, when they adopted the home rule charter.
“The word ‘or,’ used in a statute, is a disjunctive particle.” Ohio Fuel Supply Co. v. Paxton, 1 Fed. (2d) 662.
In Georgia Paper Stock Co. v. State Tax Board, 174 Ga. 816, 164 S. E. 197, the court said: “ ‘Or’ is never construed to mean ‘and’ when the evident intent * * * would be thereby defeated.”
In Pompano Horse Club v. State, 93 Fla. 415, 111 So. 801, 52 A. L. R. 51, the second syllabus paragraph in 52 A.. L. R, 51, reads: “In its elementary sense, the word ‘or’ is a disjunctive particle indicating an alternative. It often *301connects a series of words or propositions, -presenting a choice of either.” And in the text it is stated: “In statutes of this nature, however, the word ‘or’ is usually, if not always, construed judicially as a disjunctive unless it becomes necessary in order to conform to the clear intention of the Legislature to construe it conjunctively as meaning ‘and.’ ”
As stated in the petition: “11. That when section 22-210 of the Lincoln Municipal Code for 1936, was originally enacted, the taxicab ordinance, of which it was a part, provided that licensed taxicabs shall have taxicab stands in the congested area of the city for their exclusive use, and such occupation tax was considered a tax for that exclusive right and privilege, by the city council of the city of Lincoln ; that thereafter and prior to the year 1937, the defendant, city of Lincoln, Nebraska, abolished taxicab stands and enacted section 22-219 of article 2, chapter 22, of the Lincoln Municipal Code for 1936, which was in force at all the times herein mentioned, and which” forbids parking taxicabs in the down-town section, and forces them to get their own parking lot. Any observant person, in trying to park a car in the congested down-town district of Lincoln, will see the truth of the allegations of the petition that taxicabs are not allowed to park there only when hired on an hourly basis.
It is set out in paragraph 13 of said petition that trucks transporting freight are not required to pay an occupation tax, although they make the same use of the streets to make money as taxicabs do, yet the city provides such trucks with adequate loading zones reserved for such trucks alone in every block, but taxicabs are not given any such rights, and are clearly discriminated against in this regard.
In my opinion, a city ordinance that is as unjust and discriminatory in its classification as the Lincoln ordinance denies to taxicab owners equal protection to which they are entitled under the Constitution and laws of Nebraska.
In Ernesti v. City of Grand Island, 125 Neb. 688, 251 N. W. 899, this court held: “A city ordinance,' affecting *302barber shops and barbers, but expressly exempting from the provision beauty shops and operators therein, though doing similar work, is arbitrary and discriminatory; the classification not resting upon any reason of public policy or upon any. substantial difference of situation or circumstances, the ordinance is unconstitutional and void.”
In State v. Wiggenjost, 130 Neb. 450, 265 N. W. 422, the Lincoln sign ordinance was involved, and this court said: “Before hanging a single sign defendant was required by the sign ordinance, in addition to a permit costing one dollar, to pay a 10-dollar license fee for an entire year. This license burden seems better calculated to increase the mournful numbers already on public relief than to promote public peace, public health or public safety.” The court concluded: “The vocation of painting and hanging advertising'' signs does not imply any sinister influence on the public, calling for municipal surveillance in the form of a license in addition to an inspector’s regulatory permit and a fee for each sign.”
In Gray v. City of Omaha, 80 Neb. 526, 114 N. W. 600, it was held unlawful to require a person desiring to make artificial stone to procure a license and pay a fee of $10 a year.
Judge Shepherd, an experienced trial judge, decided this matter in the district court against the contentions of the city, and found specifically, as set out in the main opinion: That the allegations of plaintiff’s petition are true; that the annual occupation tax, in the amount of $15, levied and collected from the plaintiff, was erroneously and illegally levied and collected by the city without power or authority under its home rule charter, or the law, so to- do, and was discriminatory; that it denied the plaintiff and his assignors equal protection of the laws, under the Constitution of the state and the Constitution of the United States, and held that the plaintiff was entitled to- recover judgment from the defendant in the sum of $225.
In my humble opinion, this disposition of the case by the trial court was right, and should have been affirmed.